Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Claim 2 recites, “where first chamber comprises one or more CO2 sniffers.”  Consultation of Applicant’s written description at [0019] indicates the construction of a CO2 sniffer as being comprised of the parts already claimed in claim 1, with the added function of detecting particularly carbon dioxide, usually using the 4.26 micron absorption band.  For the purposes of claim construction this limitation is construed as requiring the laser source, optical element, optical path, and laser detector of claim 1 to operate to detect carbon dioxide.
	Claim 36 is interpreted in the same manner as claim 2.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 26, 28, 33, 35-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (2006/0266108)
Regarding claim 25, DiFoggio teaches a system configured to operate within a wellbore of a hydrocarbon-bearing rock formation (DiFoggio, Fig.1), the system comprising: one or more optical transmission media (DiFoggio, Fig. 6, 211), the one or more optical transmission media being part of an optical path originating at a laser beam generator configured to generate a laser beam (DiFoggio, Fig. 6, 202), the one or more optical transmission media for passing the laser beam (id.); an optical element that is part of the optical path, the optical element for receiving the laser beam from the one or more optical transmission media and for outputting the laser beam (DiFoggio, Fig. 6, window following tuning fork 212); a detector configured and positioned to receive the laser beam output from the optical element be to detect light intensity of the laser beam (DiFoggio, Fig. 6, 214); a first chamber enclosing the optical element and the detector; a second chamber in a fluid connection with the first chamber, the second chamber having a fluid inlet and a fluid outlet; and a gas-permeable membrane positioned across the fluid connection such that the gas- permeable membrane forms an interface between the first chamber and second chamber (DiFoggio, [0030], [0036]).
DiFoggio does not explicitly teach the determination of the laser intensity is what is used in the calculation, instead using photoacoustic spectroscopy (DiFoggio, [0033])  Nevertheless, a detector following the absorption chamber is disclosed, and analysis of the data from this sensor in an absorption spectrometry mode is an obvious variation.
	Regarding claim 26, DiFoggio further teaches [the] first chamber comprises one or more C02 sniffers. (Inference from [0021]: if the CO2/H2S ratio is of interest, monitoring both of those gases is implied)
	Regarding claim 28, claim 28 differs from DiFoggio only in the number of laser generators and consequently laser beams.  It would be obvious to provide additional laser systems in order to excite the gas at different wavelengths.
	Regarding claim 33, DiFoggio further teaches one or more formation evaluation logging tools for calibration of wellbore depth or wellbore fluid flow parameters. [0027]
	Regarding claim 35, DiFoggio teaches a method for wellbore monitoring comprising: providing, in a wellbore, a laser beam generator to provide a laser beam in the infrared or near-infrared spectrum; providing an optical element that is part of the optical path, the optical element for receiving the laser beam from the one or more optical transmission media and for outputing the laser beam; providing a detector configured and positioned to receive the laser beam output from the optical element to detect light intensity of the laser beam; providing a first chamber enclosing the optical element and the detector; providing a second chamber in a fluid connection with the first chamber, the second chamber having a fluid inlet and a fluid outlet; and providing a gas-permeable membrane positioned across the fluid connection such that the gas-permeable membrane forms an interface between the first chamber and second chamber; receiving, by the second chamber, wellbore fluid through the fluid inlet; receiving, by the first chamber, gas permeating through the gas-permeable membrane from the second chamber into the first chamber; subjecting the gas to the laser beam output by the optical element; receiving, by the detector, the laser beam output by the optical element; receiving, by a processing unit, intensity data from the detector; determining, by a processor of the processing unit, an amount of absorption of light of the laser beam by the gas; and releasing, by the second chamber, wellbore fluid through the fluid outlet. (DiFoggio, [0030],[0031],[0036])
	DiFoggio does not explicitly teach the determination of the laser intensity is what is used in the calculation, instead using photoacoustic spectroscopy (DiFoggio, [0033])  Nevertheless, a detector following the absorption chamber is disclosed, and analysis of the data from this sensor in an absorption spectrometry mode is an obvious variation.
	Regarding claim 36, DiFoggio further teaches determining an amount of CO2 in the gas using one or more CO2 sniffers. (Inference from [0021])
	Regarding claim 37, claim 37 differs from DiFoggio only in the number of laser generators and consequently laser beams.  It would be obvious to provide additional laser systems in order to excite the gas at different wavelengths.
	Regarding claim 41, DiFoggio further teaches determining wellbore depth or wellbore fluid flow parameters using one or more formation evaluation logging tools. (DiFoggio [0027])
	Claims 27, 29, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio in view of Rapoport (2016/0108687).
	Regarding claims 27, 29, and 38, DiFoggio lacks explicit teaching of a laser flow meter connected to the first chamber or second chamber.
	Rapoport teaches a laser flow meter connected to the first chamber or second chamber. (Rapoport, [0130])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a laser flow meter into the device of DiFoggio in order to monitor the quantity of wellbore fluid undergoing analysis.
	Claims 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio in view of Boucher et al. (2002/0152806)
	Regarding claims 34 and 42, DiFoggio lacks explicit teaching of one or more calipers to measure a wellbore diameter.  
	Boucher teaches one or more calipers to measure a wellbore diameter. (Boucher, throughout)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include calipers to measure the wellbore of DiFoggio.
Allowable Subject Matter
Claims 30-32, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 30-32, 39, and 40, the combination of a sample collection device to collect and store a solid material sample with the device of claim 25 is not shown or contemplated in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884